Name: Commission Regulation (EC) No 157/1999 of 22 January 1999 on the supply of skimmed-milk powder to Russia
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  cooperation policy;  Europe;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 23. 1. 1999L 18/28 COMMISSION REGULATION (EC) No 157/1999 of 22 January 1999 on the supply of skimmed-milk powder to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; Whereas, for the supply operations decided by Regulation (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of one lot of skimmed-milk powder held in intervention storage in Ireland and Sweden; Whereas the specific conditions applying to this supply operation should be laid down, in addition to the provi- sions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk Products, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, of a lot of 10 000 tonnes (net weight) of skimmed-milk powder for delivery to the places of destination listed in Annex I, as a supply operation covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provi- sions of both that Regulation and this Regulation. The invitation to tender relates to the supply of one lot of skimmed-milk powder meeting the requirements on buying-in applicable at the time this Regulation is published. Article 2 Supply shall comprise: (a) the taking-over of the goods from the warehouses of the intervention agencies listed in Annex II, at the loading bay; and (b) transport, by appropriate means, to the places of desti- nation and within the time limits laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destination or transhipment. Article 3 1. Each tender must cover the entire lot as defined in Article 1 and Annex I. 2. Tenders shall be submitted to the Irish intervention agency whose address appears in Annex II. 3. The time limit for lodging tenders shall expire on 2 February 1999 at 12.00 midday (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a seond period expiring on 9 February 1999 at 12.00 midday (Brussels time). In that event all dates fixed in Annex I shall be postponed by seven days. Article 4 1. The tendering security shall be EUR 25/tonne. 2. The supply security shall be EUR 2 467/tonne. It must be lodged in accordance with Article 7 of Regula- tion (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the representative of the beneficiary at the places of destination indicated in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made on presentation of a certificate of removal relating to the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days of presenting the application for a payment on account, together with the requisite supporting documents. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. EN Official Journal of the European Communities23. 1. 1999 L 18/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 23. 1. 1999L 18/30 ANNEX I SKIMMED-MILK POWDER Single lot  5 000 tonnes of skimmed-milk powder for St Petersburg,  delivery stage: goods not unloaded,  final date for arrival in the port of St Petersburg: 7 March 1999,  5 000 tonnes of skimmed-milk powder for St Petersburg,  delivery stage: goods not unloaded,  final date for arrival in the port of St Petersburg: 5 March 1999. EN Official Journal of the European Communities23. 1. 1999 L 18/31 Place of storage of the goods to be taken over Quantities(net tonnes) Place of storage of the goods to be taken over Quantities(net tonnes) ANNEX II IRELAND Southern Fruit Centre Park Road Cork County Cork Tel. (353-21) 96 30 51 Fax (353-21) 96 31 41 2 295 Silver Bullet Sarsfield Court Glanmire County Cork Tel. (353-21) 82 13 57 Fax (353-21) 82 11 12 1 855 North Cork Cooperative Kanturk County Cork Tel. (353-29) 500 03 Fax (353-29) 508 60 850 Total 5 000 Address of the intervention agency: Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Ireland Tel. (353-1) 607 20 00 Fax (353-1) 676 71 23 SWEDEN Svenska Lagerhus Kontorsgatan Hasslarp Tfn: (46-42) 37 06 84 Fax: (46-42) 37 06 90 1 000 Svenska Lagerhus VadstenavÃ ¤gen SkÃ ¤nninge Tfn: (46-142) 403 29 Fax: (46-142) 420 02 1 019 Svenska Lagerhus Magasin nr 2 VadstenavÃ ¤gen SkÃ ¤nninge Tfn: (46-142) 403 29 Fax: (46-142) 420 02 1 000 EN Official Journal of the European Communities 23. 1. 1999L 18/32 Place of storage of the goods to be taken over Quantities(net tonnes) Svenska Lagerhus BrovÃ ¤gen 35 VÃ ¤rmlandsbro Tfn: (46-533) 404 71 Fax: (46-533) 404 40 987 Svenska Lagerhus Industrigatan Svenljunga Tfn: (46-325) 61 14 52 Fax: (46-325) 61 15 76 994 Total 5 000 Address of the intervention agency: Statens Jordbruksverk Marknadsavdelningen Swedish Board of Agriculture S 55182 JÃ ¶nkÃ ¶ping Tfn: (46-36) 15 50 00 Fax: (46-36) 19 05 46 ANNEX III 1. Authority authorised to issue the take-over certificate: VO Prodintorg 103084 Moscow Mjasnitskaya nl. 47 Russia 2. Place of take-over by the beneficiary: St Petersburg. Authorised person: Mr Zykov.